Title: To George Washington from Jeremiah Wadsworth, 1 September 1779
From: Wadsworth, Jeremiah
To: Washington, George


        
          Sir,
          New Windsor [N.Y.] Septr 1st 1779
        
        inclosed is an Extract of a letter from Col. Blaine, in answer to my letter to him of the 17th Ultao enclosing a Copy of Your Letter of the 15th with an extract of General Sullivans requesting a further supply of Provisions. Your favour of the 29th Ultao came to me the first instant at Esopus, where I went to request the Aid of the Legislature of the State of New York in furnishing an imediate supply of flour which they readily promised. I shall transmit Col. Blaine a Copy of Your favour of the 29th Ultao with the extract from Genl Sullivans letter which was enclosed and repeat my Orders to have him amply supplied. I am Your Excellencys most Obt hume Servt
        
          Jere. Wadsworth
        
      